Exhibit January 27, 2009 Securities and Exchange Commission Office of the Chief Accountant Washington, DC 20549 Commissioners: We have read the statements made by Capital City Energy Group, Inc. which we understand will be filed with the United States Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of Capital City Energy Group, Inc.’s Form 8-K report dated January 27, 2009. We agree with the statements concerning our Firm in Item 4.01 of such Form 8-K. Very truly yours, /s/ GBH CPAs, PC
